Exhibit 10.1

 

Westar Energy Restricted Share Units

Deferral Election Form

 

James S. Haines, Jr.

 

FIRST AMENDED AND RESTATED

Deferral Election Relating to 125,000 Westar Energy Restricted Share Units

and Dividend Equivalents Granted Effective December 6, 2002 and

Vesting in Equal Tranches on December 6, 2005 and December 6, 2006

 

  x I elect to defer distribution of Westar Energy RSUs granted to me on
December 6, 2002 and vesting in equal tranches on each of December 6, 2005 and
December 6, 2006 and elect to have all such RSUs distributed to me in equal
annual installments over a five-year period beginning on the first business day
following the 6-month anniversary of the termination of my employment with
Westar Energy.

 

  ¨ I elect to defer payment of dividend equivalents related to Westar Energy
RSUs granted to me on December 6, 2002 and vesting in equal tranches on each of
December 6, 2005 and December 6, 2006 and elect to reinvest such deferred
dividend equivalents in additional shares of Westar Energy common stock, which
will also be deferred; provided, however, that following the termination of my
employment with Westar Energy, all dividend equivalents relating to all such
RSUs, including dividend equivalents relating to shares of Westar Energy common
stock acquired with deferred dividend equivalents, will be paid in cash and not
deferred.

 

  ¨ I elect not to defer distribution of Westar Energy RSUs granted to me on
December 6, 2002 and vesting in equal tranches on each of December 6, 2005 and
December 6, 2006.

 

  x I elect not to defer payment of dividend equivalents related to Westar
Energy RSUs granted to me on December 6, 2002 and vesting in equal tranches on
each of December 6, 2005 and December 6, 2006.

 

This deferral election amends and supercedes the deferral election executed by
me on December 2, 2004.

 

/s/ James S. Haines, Jr.

--------------------------------------------------------------------------------

 

December 20, 2005

--------------------------------------------------------------------------------

Signature   Date